Marc | lon

wh lacine

tis Au 444 Case 8:21-cv-01556-MSS-TGW Document 1-3

2H lol Cu Srewkut? aN “Beste dtent OL

Land y Latweay Flacida

~ Malay

Len \
ii \

cOrw™
or ot

SEE ine

Eide ESS

Filed 06/28/21 Page 1 of 4 Pag MT 35
TAMPA FL sae

SAINT PETERSBURG Pi: (hag
243 ps pm 7. Oe

63/

  

Clerks abPree.

United Stakes Distetiz + Caurt

\ ann MWe (sai KliowS {4
An |

Caurthwaske

Ward Ww Flart da Auense
Loasew Qik

Tah Qe sWlewida

yodivng phy ped ghee Bebop fegagg NEU fed dag hfodl |
Case 8:21-cv-01556-MSS-TGW Document 1-3 Filed 06/28/21 Page 2 of 4 PagelD 36
 

4)
<|

   
   

ED

  

WED 25 FUN 2073 PM

 

i‘ Document 1-3 Filed
t {

    

—————

C : r\c's ae

anit. StetesS Districr Cou xt

Vegad oD tet \s Aan Got Coysrt have

Gen" Neate ¥isri Aa Rise Fase.
(lis rt See

Jam 9 & , Flori de

~AAUKA~—ARao
 

Case 8:21-cv-01556-MSS-TGW Document 1-3 Filed 06/28/21 Page 4 of 4 PagelD 38

x S939

 
